        Case 20-50527-LSS          Doc 70     Filed 05/11/20      Page 1 of 6




                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In the Matter of:

BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                    Debtors.




BOY SCOUTS OF AMERICA,                                  Adv. Pro. No. 20-50527 (LSS)

                              Plaintiff,                Related Docket Nos. 6, 7, 25

v.

A.A., et. al.,

                              Defendants.


ANSWER TO PLAINTIFFS’ VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF

        Comes now Defendants, R.L. and C.L., his wife as and for their Answer to the Plaintiffs’

Verified Complaint for Injunctive Relief, stats and alleges as follows:

                                           ANSWER

        1. R.L. and C.L., his wife lack knowledge or information sufficient to form a belief as to the

            truth of the allegations contained in paragraph 1. Moreover, certain of the allegations in

            this paragraph constitute conclusions of law to which no response is required.

        2. R.L. and C.L., his wife lack knowledge or information sufficient to form a belief as to the

            truth of the allegations contained in paragraph 2. Moreover, certain of the allegations in

            this paragraph constitute conclusions of law to which no response is required.

        3. R.L. and C.L., his wife lack knowledge or information sufficient to form a belief as to the

            truth of the allegations contained in paragraph 3. Moreover, certain of the allegations in
         Case 20-50527-LSS          Doc 70      Filed 05/11/20       Page 2 of 6



              this paragraph constitute conclusions of law to which no response is required.

         4. R.L. and C.L., his wife deny the allegations contained in paragraph 4.

         5. R.L. and C.L., his wife deny the allegations contained in paragraph 5.

         6. R.L. and C.L., his wife lack knowledge sufficient to form a belief as to the truth of the

              allegations contained in paragraph 6. Moreover, certain of the allegations in this

              paragraph constitute conclusions of law to which no response is required.

         7. R.L. and C.L., his wife deny the allegations contained in paragraph 7.

         8. R.L. and C.L., his wife deny the allegations contained in paragraph 8.

         9. R.L. and C.L., his wife deny the allegations contained in paragraph 9.

         10. R.L. and C.L., his wife deny the allegations contained in paragraph 10.

         11. R.L. and C.L., his wife deny the allegations contained in paragraph 11.

         12. R.L. and C.L., his wife deny the allegations contained in paragraph 12.

         13. R.L. and C.L., his wife admit the allegations contained in paragraph insofar as they relate

              to the BSA being a congressionally chartered organization. R.L. and C.L., his wife

              otherwise deny any and all other allegations in paragraph 13.

         14. R.L. and C.L., his wife admits the allegations contained in paragraph 14 as they relate to

              the local councils being separately incorporated; R.L. and C.L., otherwise lack

              knowledge or information sufficient to form a belief regarding any and all other

              allegations in paragraph 14.

         15. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief

              regarding the allegations contained in paragraph 15.

         16. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief

              regarding the allegations contained in paragraph 16.

         17. R.L. and C.L., his wife, admit the allegations contained in paragraph 17 as they relate to

              the BSA currently being a defendant in lawsuits related to sexual abuse. R.L. and C.L.,


                                                    -2-
4813-9620-7290, v. 1
         Case 20-50527-LSS           Doc 70        Filed 05/11/20   Page 3 of 6



              his wife otherwise deny any other allegations in paragraph 17.

         18. R.L. and C.L., his wife, admit upon information and belief, the allegations contained in

              paragraph 18 as they relate to the existence of approximately 275 cases pending against

              the BSA in both state and federal courts; R.L. and C.L., his wife, otherwise deny any

              other allegations in paragraph 18.

         19. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 19.

         20. The allegations contained in paragraph 20 of the Complaint set forth conclusions of law

              to which no response is required. To the extent the allegations are deemed factual, R.L.

              and C.L., lack information or knowledge to form a belief regarding the allegations

              contained in paragraph 20.

         21. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 21.

         22. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 22.

         23. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 23.

         24. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 24.

         25. R.L. and C.L., his wife, admit the allegations contained in paragraph 25.

         26. R.L. and C.L., his wife, deny the allegations contained in paragraph 26.

         27. R.L. and C.L., his wife, lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 27.

         28. R.L. and C.L., his wife, reassert their answers to paragraphs 1-27.

         29. R.L. and C.L., his wife, deny the allegations contained in paragraph 29.


                                                      -3-
4813-9620-7290, v. 1
         Case 20-50527-LSS           Doc 70     Filed 05/11/20      Page 4 of 6



         30. R.L. and C.L., his wife, deny the allegations contained in paragraph 30.

         31. R.L. and C.L., his wife, admit the allegations contained in paragraph 31 insofar as the

              cited law speaks for itself; R.L. and C.L., his wife, otherwise deny any other allegations

              in paragraph 31.

         32. R.L. and C.L., his wife, admit the allegations contained in paragraph 32 insofar as the

              cited law speaks for itself. R.L. and C.L., his wife otherwise deny any other allegations

              in paragraph 32.

         33. R.L. and C.L., his wife deny the allegations contained in paragraph 33.

         34. R.L. and C.L., his wife deny the allegations contained in paragraph 34.

         35. R.L. and C.L., his wife deny the allegations contained in paragraph 35.

         36. R.L. and C.L., his wife deny the allegations contained in paragraph 36.

         37. R.L. and C.L., his wife deny the allegations contained in paragraph 37.

         38. R.L. and C.L., his wife deny the allegations contained in paragraph 38.

         39. R.L. and C.L., his wife deny the allegations contained in paragraph 39.

         40. R.L. and C.L., his wife deny the allegations contained in paragraph 40.

         41. R.L. and C.L., his wife deny the allegations contained in paragraph 41.

         42. R.L. and C.L., his wife deny the allegations contained in paragraph 42.

         43. R.L. and C.L., his wife lack knowledge or information sufficient to form a belief about

              the truth of the allegations contained in paragraph 43.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

         This Court lacks subject matter jurisdiction over the claims against the BSA Related Parties.

                                  Second Affirmative Defense

         This Court lacks subject matter jurisdiction over the claims against the BSA Related Parties.

                                   Third Affirmative Defense


                                                    -4-
4813-9620-7290, v. 1
           Case 20-50527-LSS          Doc 70     Filed 05/11/20      Page 5 of 6



           This Court is the improper venue for addressing claims against the BSA Related Parties.

                                   Fourth Affirmative Defense

           Plaintiffs failed to properly serve R.L. and C.L., his wife under the Federal Rules of

Bankruptcy.

                                     Fifth Affirmative Defense

           Plaintiffs fail to state a claim upon which relief can be granted. Plaintiffs seek injunctive

relief against parties outside the jurisdiction of this Court. Because this Court has no power to

grant the requested relief, this Court should dismiss Plaintiffs’ claim with prejudice.

                                    Sixth Affirmative Defense

           Plaintiffs failed to join necessary parties, collectively referred to as the BSA Related

Parties.

                                  Seventh Affirmative Defense

           R.L. and C.L., his wife assert all of the affirmative defenses contemplated by Rule 8 of

the Federal Rules of Civil Procedure and Rule 7008 of the Federal Rules of Bankruptcy. To the

extent Plaintiffs’ claims may be barred by one or more of said affirmative defenses not

specifically set forth above and cannot be determined until the Defendant herein have had the

opportunity to complete discovery, R.L. and C.L., his wife incorporate all such affirmative

defenses as if fully set forth herein.




Dated: April 15, 2020                              JOHN R. WEAVER, JR., P.A.

                                                   By: /s /John R. Weaver, Jr.
                                                   John R. Weaver, Jr.
                                                   831 N. Tatnall Street, Suite 200
                                                   Wilmington, Delaware 19801
                                                   (302) 428-1077 (main)



                                                     -5-
4813-9620-7290, v. 1
         Case 20-50527-LSS   Doc 70   Filed 05/11/20    Page 6 of 6




                                       (302) 655-7371 (direct)
                                       jrweaverlaw@verizon.net

                                       and




                                       STARK & STARK, P.C.
                                       Joseph H. Lemkin, Esq.
                                       993 Lenox Drive
                                       Lawrenceville, NJ 08648
                                       (609) 791-7022 (direct)
                                       (609) 896-9060 (main)
                                       (609) 895-7395 (facsimile)
                                       Attorneys for Defendants, R.L. and C.L., his wife




                                         -6-
4813-9620-7290, v. 1
